Title: To James Madison from Charles D. Coxe, 16 July 1807
From: Coxe, Charles D.
To: Madison, James



Sir,
American Consulate Tunis July 16th: 1807.

I had the honour to address you on the 21st: ultimo P the Schooner Mohawk Captain Quarles, via Leghorn, duplicate of which I forwarded to Marseilles.
I was in hopes to have had it in my power to write by the U. S. Brig Hornet Captain Dent, who I was informed intended to call in this Bay on his return to the U. States; but as he has not yet made his appearance, and a considerable time having elapsed since I received this information, I presume he has already taken his departure without the intention of putting into Tunis.
Yesterday His Excellency the Bey, sent his Messenger to all the Consular houses, announcing a signal victory gained by his Troops (under the Command of the Sapatapa or first Minister) over the Algerines & Constantines, who have lost 300. killed, 300, taken prisoners & Six pieces of cannon with a large proportion of their Camp equipage.  The Tunisians are advancing rapidly in order to invest Constantine, which will no doubt fall into their hands, unless the Algerines receive very promptly a considerable reinforcement, which in the present situation of their affairs is hardly probable.
Having nothing more of sufficient consequence to add at present, I have the honor to remain, Sir, with great respect, Your Most Obt: Hble Servt.

C: D: Coxe

